G-uerry, J.
The filing of a suit with the clerk of the court does not constitute the beginning’ of an action unless process issue and service be finally had. The mere filing’ without the issuance of process is not the institution of an action, and the payment of costs is not a condition precedent to filing at the next term of the court the identical cause of action. The trial court properly found against the plea in abatement. Chapman v. Central of Ga. Ry. Co., 20 Ga. App. 251 (92 S. E. 1025); Nicholas v. British America Assurance Co., 109 Ga. 621 (34 S. E. 1004); Union Marine Fire Insurance Co. v. McDermott, 31 Ga. App. 676 (121 S. E. 849). This being the only point argued in the brief for the plaintiff in error, the other assignments of error will be deemed to have been abandoned. The judge of the superior court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.

W. L. Nix, for plaintiff in error.
Edmondson W. White, A. G. Liles, contra.